                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:19-cr-63-MOC-WCM-1

    UNITED STATES OF AMERICA,                   )
                                                )
                                                )
    Vs.                                         )                      ORDER
                                                )
    JOSEPH CECIL VANDEVERE,                     )
                                                )
                    Defendant.                  )


           This matter is before the Court on Defendant’s Second Motion for Extension of Time to

Report to BOP due to the COVID-19 pandemic. (Doc. No. 73). The Government has responded

in opposition to the motion.

           Defendant’s Motion for Extension of Time to Report to BOP due to the COVID-19

pandemic, (Doc. No. 73), is DENIED, as the Court has already granted Defendant one extension.1

Defendants may not postpone serving their prison sentences indefinitely merely because of

COVID-19. As the Government notes, the Bureau of Prisons has taken extraordinary measures to

control the spread of COVID-19 within their facilities and to provide medical care for its inmates.

There is no evidence that Defendant’s risk of contracting COVID-19 is greater in the tightly

controlled BOP environment than it is if he remains free in the community. Furthermore, although

Defendant contends that he suffers from COPD, the Government contends that the medical records

do not reflect a diagnosis of this condition. In any event, the Court exercises its discretion in

denying Defendant’s second motion for an extension of time to report to BOP.

           IT IS SO ORDERED.


1The BOP website indicates that Defendant has reported to BOP and is incarcerated at Loretto
FCI in Loretta, Pennsylvania.


          Case 1:19-cr-00063-MOC-WCM Document 76 Filed 12/10/20 Page 1 of 2
Signed: December 10, 2020




                    Case 1:19-cr-00063-MOC-WCM Document 76 Filed 12/10/20 Page 2 of 2
